Exhibit 1
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT MARYLAND

 DAVID JOHN BOSHEA,                                 )
                                                    )
         Plaintiff,                                 )
                                                    )
         v.                                         )   Case No. 1:21-CV-00309-ELH
                                                    )
 COMPASS MARKETING, INC.,                           )
                                                    )
         Defendant,
                                                    )

                 AMENDED COMPLAINT FOR BREACH OF CONTRACT

       David John Boshea (“Boshea”) for his Amended Complaint for Breach of Contract against

Compass Marketing, Inc., states as follows:

                                      GENERAL ALLEGATIONS

1. Boshea has initiated this diversity action to recover unpaid sums owing to him under an

   agreement titled “Compass Marketing, Inc. Agreement Relating to Employment and Post-

   Employment Compensation” (the “Agreement”). A true and correct copy of the Agreement is

   attached as Exhibit A.

2. The parties to the Agreement are Compass Marketing, Inc. (the “Defendant”) and Boshea.

                                     JURISDICTION AND VENUE

3. Boshea is a resident of the state of Illinois.

4. The Defendant is a Virginia corporation headquartered in the state of Maryland.

5. This Court has subject matter jurisdiction over this dispute under 28 U.S.C. §1332(a) because

   the matter in controversy exceeds $75,000, exclusive of interest and costs, and because the

   dispute is between citizens of different states.

6. Venue is proper in Maryland under 28 U.S.C. §1391 as to the Defendant because the Defendant

   is subject to personal jurisdiction in Maryland. Venue is proper in this judicial district as the
   facts and events giving rise to Boshea’s claims occurred in this judicial district. Further, under

   the terms of the Agreement, the Defendant required that Boshea submit to this Court’s

   jurisdiction or a Maryland state court’s jurisdiction.

7. The Agreement in pertinent part provides, “For purposes of any action or proceeding,

   Employee irrevocably submits to the non-exclusive jurisdiction of the courts of Maryland and

   the courts of the United States of America located in Maryland for the purpose of any judicial

   proceeding arising out of or relating to this Agreement and acknowledges that the designated

   forum has a reasonable relation to the Agreement and to the parties’ relationship with one

   another.” Agreement at Article 8, Section F.

8. In addition to the forum selection clauses outlined in paragraphs 6 and 10 above, this Court

   has personal jurisdiction over the Defendant in this diversity action because a Maryland state

   court would have such jurisdiction under Maryland law, which is made applicable to a

   Maryland federal district court sitting in a diversity case under Federal Rule 4(k)(1)(A).

9. The Agreement was made and delivered in Maryland and expressly acknowledges that “The

   terms of this Agreement shall be governed by the laws of the State of Maryland, without regard

   to conflicts of laws principles thereof.” Agreement at Article 8, Section F.

                                              FACTS

10. On or about May 16, 2007, the Defendant extended a written offer of employment to Boshea.

   See Offer of Employment attached as Exhibit B.

11. In May 2007, Boshea and the Defendant signed the Agreement.

12. The Defendant employed Boshea under the Agreement from May 2007 to March 2020.

13. The Defendant’s normal payroll cycle involved twice monthly payments of salary or wages.

14. The Agreement provides:



                                                     2
           ARTICLE 6. SEVERANCE:
           A. If Employee’s employment is terminated by COMPASS for any reason other
           than Cause, Employee shall receive severance payments totaling $180,000 (one
           hundred and eighty thousand U.S. dollars) which will be divided up into twenty-
           four payments and will commence with the Employee’s effective date of
           termination and shall be made in accordance with COMPASS’s normal payroll
           cycle. The period during which Employee receives severance payments shall be
           referred to as the “Severance Pay Period” Severance will increase one month for
           every month employed to a maximum severance of $540,000.
           B There are no other post-employment benefits. Employee, however, shall have
           certain rights to continue the Medical Plan under COBRA.
           C Termination for “Cause shall be defined as termination of employment due
           to: (i) conviction of or entry of a plea of guilty or nolo contendere to any criminal
           charge ( or any similar crime for purposes of laws outside the United States), (ii)
           fraud or dishonesty, (iii) failure to perform assigned duties, (iv) working against
           the best interests of COMPASS, or (v) the violation of any of the covenants set
           forth in Articles 1, 2, 3 and 4 above.
           Agreement at Article 6.

15. The Defendant terminated Boshea’s employment without cause on March 3, 2020. See

      Termination Letter attached as Exhibit C.

16. The termination of Boshea’s employment was involuntary.

                                     COUNT I – BREACH OF CONTRACT

17.      Boshea restates and realleges each of the allegations in ¶¶1 through 16 as if set forth in this

paragraph.

18. Because the Defendant employed Boshea for at least 155 months, Boshea is entitled to receive

      the maximum severance of $540,000 under the Agreement (the “Wages Owing”).

19. Boshea performed all obligations required of him under the Agreement and is not otherwise in

      default.

20. Notwithstanding the Agreement’s terms, the Defendant has not paid any of the severance pay

      owed to Boshea.




                                                        3
21. Despite repeated demands made by Boshea upon the Defendant to pay the amount due under

   the Agreement, the Defendant has failed to pay the outstanding balance owing to Boshea.

22. The Defendant breached the Agreement’s provisions, and as a result, Boshea has sustained

   substantial pecuniary damage.

23. As a result of the Defendant’s breach of the Agreement, the Wages Owing of $540,000 remain

   unpaid to Boshea.

24. Boshea is entitled to receive an award of prejudgment interest from the date payment was due

   because the obligation to pay him and the amount due are certain, definite, and liquidated by a

   specific date before judgment.

       WHEREFORE, the plaintiff, David John Boshea, prays for judgment in his favor and

against the defendant, Compass Marketing, Inc., for the sums owing under the Compass

Marketing, Inc. Agreement Relating to Employment and Post-Employment Compensation along

with prejudgment interest, his costs, and for such other relief as the Court deems proper.

         COUNT II – VIOLATION OF MARYLAND WAGE PAYMENT AND COLLECTION ACT

25. Boshea restates and realleges each of the allegations in ¶¶1 through 22 as if set forth in this

   paragraph.

26. The Defendant is an employer as that term is defined in and interpreted under the Maryland

   Wage Payment and Collection Law, Md. Code, Lab. & Empl. Art., § 3-501 et seq.

27. Boshea was an employee of the Defendant as that term is defined and interpreted under the

   Maryland Wage Payment and Collection Law, Md. Code, Lab. & Empl. Art., § 3-501 et seq.

28. Under the Agreement, the Defendant made an outright and unconditional promise to pay the

   severance payments owing as of the date of this complaint as remuneration for Boshea’s labor.




                                                    4
   See Maryland Wage Payment and Collection Law, Md. Code, Lab. & Empl. Art., §§3-

   501(c)(2).

29. Under the Agreement, the Defendant made an outright and unconditional promise to pay the

   severance payments through the end of February 2021 as remuneration for Boshea’s labor. See

   Maryland Wage Payment and Collection Law, Md. Code, Lab. & Empl. Art., §§ 3-501(c)(2).

30. As of the date of this complaint, the Defendant has failed to pay Boshea the Wages Owing in

   accordance with § 3-502 or § 3-505 of the Maryland Wage Payment and Collection Law, Labor

   and Employment.

31. There is no bona fide dispute that the Defendant owes Boshea the severance payments owing

   as of the date of this complaint.

32. As a result of the Defendant’s failure to timely pay the sums owing, Boshea is entitled to

   receive an award of an amount not exceeding three times the wages owing to him along with

   reasonable counsel fees and other costs.

       WHEREFORE, the plaintiff, David John Boshea, prays for judgment in his favor and

against the defendant, Compass Marketing, Inc., an award of an amount not exceeding three times

the wages owing of $540,000, reasonable counsel fees, his costs, and for such other relief as the

Court deems proper.

Dated: June 16, 2021                          DAVID JOHN BOSHEA

                                              /s/ Gregory J. Jordan

                                              Gregory J. Jordan (Admitted Pro Hac Vice)
                                              Jordan & Zito LLC
                                              350 N. Clark Street, Suite 425
                                              Chicago IL 60654
                                              (312) 854-7181
                                              gjordan@jz-llc.com




                                                    5
Thomas J. Gagliardo (Bar No. 08499)
Of Counsel
Gilbert Employment Law, P.C.
1100 Wayne Ave, Suite 900
Silver Spring, Maryland 20910
tgagliardo@gelawyer.com
COUNSEL FOR DAVID JOHN BOSHEA




      6
